8 So.3d 397 (2009)
Brett E. DEJARNATT, Husband, Appellant,
v.
Monica J. DEJARNATT, Wife, Appellee.
No. 1D08-1839.
District Court of Appeal of Florida, First District.
March 13, 2009.
Aaron M. Makofka, Jacksonville, for Appellant.
Beth M. Terry of Law Office of Beth M. Terry, P.A., Jacksonville, for Appellee.
PER CURIAM.
Appellant, Brett E. Dejarnatt, appeals an amended order granting a motion to enforce the Consent Final Judgment of Dissolution of Marriage, which was filed by Appellee, Monica J. Dejarnatt. Appellant raises six issues on appeal, only one of which has merit. Given Appellee's acknowledgement that the parties knew that Appellant would be unable to access his trust fund "free and clear" until he turned forty, we agree with Appellant that the trial court abused its discretion in awarding statutory interest on the equitable distribution award and reverse the order as to this award. We otherwise affirm.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions to strike the statutory interest award.
DAVIS, BENTON, and PADOVANO, JJ., concur.